Case 3:17-cv-00601-MHL Document 168 Filed 12/11/19 Page 1 of 1 PagelD# 2861

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE et al.,

Plaintiffs,
v. Civil Action No. 3:17cv601
JASON GOODMAN et ai.,

Defendants.

ORDER GRANTING DEFENDANT’S
MOTION FOR EXTENSION OF TIME

On this day came Defendant, Patricia A. Negron (“Ms. Negron” or “Defendant”), upon her
Motion for Extension of Time to file her responsive pleading to the Motion to Disqualify Counsel
for Plaintiff (“Motion”), and upon consideration of the arguments set forth in the Motion, and for
good cause shown, it is

ORDERED that the Motion is GRANTED, and Defendant Patricia A. Negron is granted
an extension of time to file a responsive pleading to the Motion until on or before Friday,
December, 20, 2019.

Dated: December IO . 2019,

 

JUDGE

 
